 


                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF VIRGINIA
                         LYNCHBURG DIVISION
 

LES CHRISTOPHER BURNS,                         )
                                               )
                                               )
                   Plaintiff,                  )     Case No. 6:18CV00073
                                               )
v.                                             )           ORDER
                                               )
                                               )
CHRISTOPHER LEE COOK, ET AL.,                  )     By: James P. Jones
                                               )     United States District Judge
                                               )
                   Defendants.                 )


        It appearing proper, it is ORDERED the Motion for Extension of Time to

File Response, ECF No. 16, by Defendant Ashley Neese, is GRANTED and said

defendant is granted an extension to file a response to the Amended Complaint to

and including November 26, 2018.


                                             ENTER: October 9, 2018

                                             /s/ James P. Jones
                                             United States District Judge




                                          
 
     Case 6:18-cv-00073-JPJ Document 17 Filed 10/09/18 Page 1 of 1 Pageid#: 87
